DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. 
Response to Amendment
	The amendment filed on 08/11/2021, responding to the office action mailed on 06/10/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2021/0271051 (fourth embodiment) and (fifth embodiment) in view of Tseng et al. US 2020/0310082.
Regarding claim 1, a four-piece infrared wavelength lens system (at least in Figs. 12 and Fig. 36: four lens system shown) comprising a stop (aperture 80) and a lens group having four lens elements (10, 20, 30 and 40) in order from an object side to an image side (see Fig. 12), comprising: 
a first lens element (10) with a positive refractive power (para [0141]), having an object-side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0141]), at least one of the object-side surface and the image-side surface of the first lens element being aspheric (para [0141]); 
the stop (aperture 80); 
a second lens element (20) with a positive refractive power (para [0142]), having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0142]), at least one of the object-side surface and the image- side surface of the second lens element being aspheric (para 0142]); 
a third lens element (30) with a positive refractive power (para [0143]), having an object-side surface being concave near the optical axis and an image-side surface being convex near the optical axis (para [0143]), at least one of the object-side surface and the image-side surface of the third lens element being aspheric (para [0143]); 
a fourth lens element (40) with a negative refractive power (para [0144]), having an object- side surface being convex near the optical axis and an image-side surface being concave near the optical axis (para [0144]), at least one of the object-side surface and the image- side surface of the fourth lens element being aspheric (para [0144]); 
wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, a central thickness of the third lens element along the optical axis is CT3, a central thickness of the fourth lens element along the optical axis is CT4, and they satisfy the relation:
 -0.91 ≤ f3/f4 ≤ -0.35 (From table shown in Fig. 36: f3 = 5.446 and f4 = -8.294, thus 5.446/-8.294 = -0.65), 
0.5< CT3/ CT4 ≤ 0.85 (From table shown in Fig. 36: CT3 = 0.433 and CT4 = 0.542, thus 0.433/0.542 = 0.798).
Chen fails to teaches that the stop is disposed between first lens and second lens.
In the same field of endeavor, Tseng (US 2020/0310082) teaches lens system comprising four lens system (Fig. 1), wherein aperture stop disposed between the first lens element and the second lens element (para [0057]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Chen by utilizing the claimed arrangement of the stop as taught by Tseng for balancing between the size and the viewing angle of the optical imaging system to obtain a wide field of view and a compact configuration as described in para [0057].
Regarding claim 2, the combination of Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Chen further teaches wherein a focal length of the first lens element is f1, a focal length of the second lens element is f2, and they satisfy the relation: 1.29 ≤ f1/f2 <1.6
From table shown in Fig. 36: f1 = 6.818 and f2 = 4.390, thus 6.818/4.390 = 1.55).
Regarding claim 6, Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the second lens element is f2, the focal length of the fourth lens element is f4, and they satisfy the relation: -2.5< f2/f4 ≤ -0.67 (Fig. 38: f2 = 5.524 and f4 = -8.266, thus 5.524/-8.266 = 0.67, Examiner notes: table shown in Fig. 38 is for fifth embodiment, and fifth embodiment anticipated claim 1).
Regarding claim 7, the combination of Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Chen further teaches wherein a focal length of the first lens element is f1, a focal length of the second lens element and the third lens element combined is f23, and they satisfy the relation: 1.8< f1/f23 <4
From table shown in Fig. 36, f1 = 6.818 and calculated value of f23 = 2.846

    PNG
    media_image1.png
    137
    729
    media_image1.png
    Greyscale
thus, 6.818/2.846 = 2.36).
Regarding claim 8, Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Chen further teaches wherein a focal length of the second lens element and the third lens element combined is f23, the focal length of the fourth lens element is f4, and they satisfy the relation: -1.0< f23/f4<-0.2
From table shown in Fig. 36: f4 = -8.294 and from claim 7: f23 = 2.846, thus 2.846/-8.294 = -0.34).
Regarding claim 9, the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the four-piece infrared wavelength lens system is f, a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL, and they satisfy the relation: 0.6< f/TL <0.9
From table shown in Fig. 36: f = 2.419 and TL = 4.075, thus 2.419/4.075 = ~0.6).
Regarding claim 11, Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Chen further teaches wherein a radius of curvature of the object-side surface of the fourth lens element is R7, a radius of curvature of the image-side surface of the fourth lens element is R8, and they satisfy the relation: 1.3< R7/R8<5.0
From table shown in Fig. 36: R7 = 1.248 and R8 = 0.827, thus 1.248/0.827 = 1.51).
Regarding claim 14, Chen teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Chen further teaches wherein a focal length of the first lens element and the second lens element combined is f12, a focal length of the third lens element and the fourth lens element combined is f34, and they satisfy the relation: 0.2< f12/f34 <1.2
Calculated value of f12 and f34 are 2.79 and 10.29 respectively. See below.

    PNG
    media_image2.png
    127
    719
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    728
    media_image3.png
    Greyscale

	Thu, 2.79/10.28 = 0.27).
Allowable Subject Matter
Claims 3, 5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the second lens element is f2, the focal length of the third lens element is f3, and they satisfy the relation: 1.31 ≤ f2/f3 <2.7.
Regarding claim 5, the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the first lens element is f1, the focal length of the third lens element is f3, and they satisfy the relation: 1.6< f1/f3 <3.5.
Regarding claim 10, the four-piece infrared wavelength lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the third lens element is R5, a radius of curvature of the image-side surface of the third lens element is R6, and they satisfy the relation: 1.5 < R5/R6 <5.2.
Regarding claim 12, teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a central thickness of the first lens element along the optical axis is CT1, a central thickness of the second lens element along the optical axis is CT2, and they satisfy the relation: 0.7 < CT1/ CT2 <1.5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872